DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,158,827. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-23 of the present application are anticipated by claims 1-23 of the patent.
For example:
Claim 1 (present application)
Claim 1 (US 10,158,827)
A computer-implemented method comprising:
A computer-implemented method, comprising:
receiving multiple video signals from multiple chat participants of a live video chat session;
receiving multiple video signals from multiple chat participants of a live video chat session;
combining the video signals into a shared canvas, including:
combining the video signals into a shared canvas, wherein
a first region of the shared canvas for a first video signal of the video signals from a first chat participant of the chat participants and
a first region of the shared canvas corresponding to a first video signal of the video signals from a first chat participant of the chat participants and
a second region of the shared canvas for a second video signal of the video signals from 


are combined to form a shared region, the shared region not showing a boundary between the first region and the second region to provide a representation as if both the first chat participant and the second chat participant are at the same physical venue,
transmitting the shared canvas to the multiple chat participants, wherein the shared canvas is synchronized among the multiple chat participants;
transmitting the shared canvas to the chat participants, wherein the shared canvas is synchronized among the chat participants;
receiving a first interaction performed by the first chat participant in the first video signal and a second interaction performed by the second chat participant in the second video signal;
receiving a first interaction performed by the first chat participant in the first video signal and a second interaction performed by the second chat participant in the second video signal;
combining the first interaction with the second interaction in the shared canvas to generate a synchronized interaction, the synchronized interaction providing a representation as if both the first interaction and the second interaction are performed at the same physical venue;
combining the first interaction with the second interaction in the shared canvas to generate a synchronized interaction, the synchronized interaction providing a representation as if both the first interaction and the second interaction are performed at the same physical venue;

generating a virtual object feature that enables the first chat participant to insert a virtual object into the shared canvas and pass the virtual object from the first region to any of multiple regions in the shared canvas, wherein the virtual object crosses a boundary area as it is passed from the first region to any of the multiple regions in the shared canvas.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512. The examiner can normally be reached Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stella L. Woo/Primary Examiner, Art Unit 2652